--------------------------------------------------------------------------------

EXHIBIT 10.8


AMENDED AND RESTATED


SCP POOL CORPORATION


NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN

1.  

Purpose. The purpose of The SCP Pool Corporation Non-Employee Directors Equity
Incentive Plan (the “Directors Plan”) is to promote the interests of SCP Pool
Corporation (the “Company”) by providing an inducement to obtain and retain the
services of qualified persons as members of the Company’s Board of Directors
(the “Board”) and to align more closely the interests of such persons with the
interests of the Company’s stockholders by providing a portion of the
compensation provided to such persons in the form of equity securities of the
Company.


2.  

Administration. This Plan shall be administered by the Committee. The Committee
shall consist of two or more directors designated by the Board of Directors who
shall meet the eligibility conditions provided in Rule 16b-3(b)(3) under the
Exchange Act (as such rule may be amended from time to time).


 

The  Committee shall have full power to construe and interpret this Plan and
options and shares granted hereunder, to establish and amend rules for its
administration and to correct any defect or omission and to reconcile any
inconsistency in this Plan or in any option or share granted hereunder to the
extent the Committee deems desirable to carry this Plan or any option or share
granted hereunder into effect.


 

The  Committee may act by a majority of a quorum present at a meeting or by an
instrument executed by all of its members. All actions taken and decisions made
by the Committee pursuant to this Plan shall be binding and conclusive on all
persons interested in this Plan. The Committee may authorize any one or more of
its members, the secretary of the Committee or any officer of the Company to
execute and deliver documents on behalf of the Committee. Each member of the
Committee, and, to the extent provided by the Committee, any other person to
whom duties or powers shall be delegated in connection with the Plan, shall
incur no liability with respect to any action taken or omitted to be take in
connection with the Plan and shall be fully protected in relying in good faith
upon the advice of counsel, to the fullest extent permitted under applicable
law.


3.  

Eligibility. Each member of the Board who is not an officer or employee of the
Company or any of its Subsidiaries (a “Non-Employee Director”) shall be eligible
to participate in the Plan.


4.  

Limitation on Aggregate Shares. The aggregate maximum number of shares of Common
Stock that may be granted pursuant to the Plan or issued upon exercise of
options granted pursuant to the Plan shall be 675,000 shares; provided, however,
that if any options granted under this Plan expire unexercised or unpaid or are
cancelled, terminated or forfeited in any manner without the issuance of Common
Stock thereunder, the shares with respect to which such options were granted
shall be available under this Plan. Such shares of Common Stock may be either
authorized and unissued shares, treasury shares or a combination thereof, as the
Committee shall determine. Such maximum number of shares is subject to
adjustment under the provisions of paragraph 5.


--------------------------------------------------------------------------------

5.  

Adjustment for Change in Common Stock. In the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation or other change in the Common Stock, appropriate changes shall be
made in the number and type of shares or other consideration represented by
options outstanding under this Plan, the prices specified therein and the
maximum number of shares referred to in paragraph 4 of the Plan.


6.  

Formula Stock Option Grants. Options granted under this Plan shall be subject to
such terms and conditions and evidenced by agreements in such form as shall be
determined from time to time by the Committee and shall in any event be subject
to the terms and conditions set forth below:


(a)  

 Grant of Options. Non-qualified options to purchase 8,500 shares of Common
Stock shall be granted to each Non-Employee Director on the director’s Initial
Election Date, and thereafter while the director continues to serve as a
Non-Employee Director, once each year on the date of the annual meeting of the
Company’s stockholders.


(b)  

Option Price. The option price per share of Common Stock shall be 100% of the
Fair Market Value of a share of Common Stock on the date of grant, subject to
paragraph 5.


(c)  

Term of Options. Each option shall be exercisable for ten years after the date
of grant.


(d)  

 Exercise of Options. Options shall be exercised by written notice to the
Company (to the attention of the Corporate Secretary) accompanied by payment in
full of the option price. Payment of the option price may be made, at the
discretion of the optionee, (i) in cash (including check, bank draft or money
order), (ii) by delivering a properly executed exercise notice together with
irrevocable instructions to a broker approved by the Company (with a copy to the
Company) to promptly deliver to the Company the amount of sale or loan proceeds
to pay the exercise price; (iii) by delivery of Common Stock (valued at the Fair
Market Value thereof on the date of exercise) held by the director for at least
six months, unless otherwise determined by the Committee, or (iii) by delivery
of a combination of cash and Common Stock held by the director for at least six
months; provided, however, that the Committee may, in any instance, in order to
prevent any possible violation of law, require the option price to be paid in
cash; and provided, further, that the right to deliver Common Stock in payment
of the option price may be further limited or denied in any option agreement.


--------------------------------------------------------------------------------

(e)  

Additional Provisions.


(i)  

Conditions and Limitations on Exercise. No option shall be exercisable earlier
than one year after the date of grant, except as otherwise provided in
paragraph 6(e)(iv).


(ii)  

Termination of Term of Directorship. Any option shall be exercisable only during
the holder’s term as a director of the Company, except that an option may be
exercisable by a holder for a period of fifteen days after such holder fails to
be re-elected as a director, and an option may be exercisable for up to three
months after the death of a holder while a director of the Company; provided
that such option shall be exercisable (x) only to the extent that the holder was
entitled to exercise on the date of his failure to be re-elected or his death
and (y) only to the extent that the option would not have expired had the holder
continued to be a director of the Company.


(iii)  

Nontransferability of Options. Options may not be transferred other than by will
or the laws of descent and distribution or pursuant to a domestic relations
order, as defined by §1 etseq. of the Code, Title I of ERISA or the rules
thereunder, and, during the lifetime of the person to whom they are granted, may
be exercised only by such person (or his guardian or legal representative);
provided that Options may be transferred to CHS Management Limited Partnership.


(iv)  

Sale of the Company. In the event of a merger of the Company with or into
another corporation constituting a change of control, a sale of all or
substantially all of the Company’s assets or a sale of a majority of the
Company’s outstanding voting securities (a “Sale of the Company”), the options
may be assumed by the successor corporation or a parent of such successor
corporation or substantially equivalent options may be substituted by the
successor corporation or a parent of such successor corporation, and if the
successor corporation does not assume the options or substitute options, then
the options shall become immediately exercisable and such options shall
terminate if not exercised as of the date of the Sale of the Company or other
prescribed period of time.


(v)  

Liquidation or Dissolution. In the event of the liquidation or dissolution of
the Company, options shall terminate immediately prior to the liquidation or
dissolution.


7.  

Election to Receive Stock in Lieu of Cash Compensation. A Non-Employee Director
may elect to receive shares of Common Stock in lieu of the cash compensation
otherwise payable for services to be rendered by him or her as a director for
any period between the annual meetings of the Company’s stockholders (or such
other period for which cash compensation is payable to Non-Employee Directors
pursuant to the policies of the Board) as provided in this paragraph 7.


--------------------------------------------------------------------------------

(a)  

 Election. Each Non-Employee Director may make an election to receive, in lieu
of all of the cash compensation to which such director would otherwise be
entitled as a member of the Board and any committee thereof (including the
annual retainer fee and any meeting or other fees payable for services on the
Board or any committee thereof, but excluding any reimbursement for
out-of-pocket expenses) beginning on the earlier of the next following annual
meeting of the Company’s stockholders (or such other period of service for which
cash compensation is payable to such Non-Employee Director pursuant to the
policies of the Board) or such Non-Employee Director’s Initial Election Date, an
equivalent value in shares of Common Stock granted in accordance with this
paragraph 7.


 

Each such election shall (i) be in writing in a form prescribed by the Company,
(ii) be delivered to the Secretary of the Company and (iii) be made prior to the
beginning of the period of service covered by such election. A Non-Employee
Director may indicate in any election that such election will apply to all
future periods in which he or she receives cash compensation for services
rendered as a director. No election made pursuant to this paragraph 7 may be
revoked or changed thereafter except as to compensation for services to be
rendered in any future period beginning on the date of an annual meeting of the
Company’s stockholders.


(b)  

 Issuance of Common Stock. If a Non-Employee Director elects pursuant to this
paragraph 7 to receive shares of Common Stock, there shall be issued to such
director promptly following each date on which cash compensation would otherwise
be payable for which such election is effective a number of shares of Common
Stock equal to the amount of compensation otherwise payable for such period
divided by the Fair Market Value of the shares on such date. To the extent that
the application of the foregoing formula would result in fractional shares of
Common Stock being issuable, cash will be paid to the Non-Employee Director in
lieu of such fractional shares based upon the Fair Market Value of such
fractional share.


8.  

Taxes. The Company shall be entitled, if necessary or desirable, to withhold (or
secure payment from the Plan participant in lieu of withholding) the amount of
any withholding or other tax due from the Company with respect to any shares
issuable under this Plan or the exercise of any options issued under this Plan,
and the Company may defer such issuance or exercise unless indemnified to its
satisfaction.


--------------------------------------------------------------------------------

9.  

Listing, Registration, and Compliance with Laws and Regulations. Each option and
each share shall be subject to the requirement that if at any time the Committee
shall determine, in its discretion, that the listing, registration or
qualification of the shares or the shares subject to the option upon any
securities exchange or under any state or federal securities or other law or
regulation, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to or in connection with the issuance of
such share, the granting of such option or the issuance or purchase of shares
under an option, no such share may be issued or option may be exercised or paid
in Common Stock, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The director will supply the
Company with such certificates, representations and information as the Company
shall request and shall otherwise cooperate with the Company in obtaining such
listing, registration, qualification, consent or approval. The Committee may at
any time impose any limitations upon the issuance of a share or the exercise of
an option or the sale of the Common Stock issued upon exercise of an option
that, in the Committee’s discretion, are necessary or desirable in order to
comply with such Section 16(b) of the Exchange Act and the rules and regulations
thereunder.


10.  

Definitions.


 

“Code”means the Internal Revenue Code of 1986, as amended.


 

“Committee” means the Compensation Committee of the Company's Board.


 

“Common Stock”means shares of the Company’s Common Stock, $.001 par value, or
such other shares as are substituted pursuant to paragraphs 5 and 6(e)(iv).


 

“ERISA”means the Employee Retirement Income Security Act of 1974, as amended.


 

“Exchange Act”means the Securities Exchange Act of 1934, as amended.


 

“Fair Market Value”of the Common Stock on any given date means (a) the closing
sale price of a share of Common Stock on the Nasdaq National Market, or the
domestic stock exchange on which the Common Stock is then listed on such date,
or if the Nasdaq National Market (or the applicable exchange) is closed on that
date, on the last preceding date on which the Nasdaq National Market or such
exchange was open for trading or (b) if the foregoing clause does not apply, the
fair value as determined in good faith by the Committee.


 

“Initial Election Date”means, for each Non-Employee Director, the date of such
member’s initial election or appointment to the Board.


 

“Subsidiary”means any corporation in which the Company owns, directly or
indirectly, stock possessing 50% or more of the total combined voting power.


11.  

 Termination and Amendment. At any time the Committee may suspend or terminate
this Plan and make such additions or amendments as it deems advisable. No
options shall be granted hereunder after March 24, 2006.
